ORDER
School City of East Chicago filed a petition to transfer this case from the Court of Appeals. While the petition to transfer was pending, the parties filed an "Agreed Motion to Dismiss Petition to Transfer," advising the Court that the parties have reached an agreed settlement of the case.
The Court hereby GRANTS TRANSFER. The Court of Appeals opinion, Hertz v. School City of East Chicago, 744 N.E.2d 484 (Ind.Ct.App.2001), is automatically VACATED. Ind. Appellate Rule 58(A). In addition, given the parties settlement, the Court DISMISSES the case.
The Clerk is directed to send copies of this order to West Publishing Company and to all counsel of record.
All Justices vote to grant transfer except DICKSON, J., who votes to deny transfer.
All Justices vote to grant dismissal.